Citation Nr: 0948124	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-09 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for inadequate 
personality.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 until April 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Boise, 
Idaho.

The issues of entitlement to service connection for 
inadequate personality and for an acquired psychiatric are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 2002 decision, the RO denied a 
request to reopen a claim of entitlement to service 
connection for bilateral hearing loss disability.  

2.  The evidence added to the record since April 2002, when 
viewed by itself or in context of the entire record, does not 
relate to any unestablished facts necessary to substantiate 
the claim or raise a reasonable possibility of substantiating 
the claim.

3.  The competent evidence fails to show that tinnitus was 
manifest during service or is otherwise attributable to 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim to establish service connection for bilateral 
hearing loss disability. 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in January and March 2005 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Additionally, the 
January 2005 letter contained the information required under 
Kent.  

Regarding the Dingess requirements, the Veteran was not 
informed of how VA establishes ratings or effective dates 
until March 2006, subsequent to the adverse decision on 
appeal.  Moreover, this timing defect was not thereafter 
cured by a readjudication of the case.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As the instant decision denies the Veteran's 
claims, no ratings or effective dates will be assigned and 
any questions as to such assignments are thereby rendered 
moot.

Next, VA has a duty to assist the appellant in the 
development of the claims.  
Specifically, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  In this case, service treatment records and 
service personnel records have been obtained.  Records of VA 
and non-VA treatment have also been obtained and associated 
with the claims file.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to the previously denied hearing loss claim, 
which is not being reopened, there is no VA obligation to 
obtain an examination.  38 C.F.R. § 3.159(c)(4)(C)(iii).  
Regarding the remaining claim for appellate disposition at 
this time, the service treatment records show no history of 
tinnitus.  At a separation examination in February 1969, the 
Veteran endorsed ear trouble, hearing loss and running ears 
but tinnitus was not indicated and the examiner indicated the 
Veteran's ear and ear drums were "normal."  Moreover, the 
post-service evidence does not indicate any complaints or 
treatment referable to tinnitus until 32 years after 
separation.  Furthermore, the weight of the competent 
evidence does not indicate a relationship between the current 
disability and active service.  For all of these reasons, the 
evidence does not indicate that the claimed disability may be 
related to active service such as to require an examination, 
even under the low threshold of McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence previously 
discussed, the Veteran's statements in support of the claim 
are also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking service connection for tinnitus and a 
bilateral hearing loss disability.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

1.  Bilateral Hearing Loss Disability

When a claimant fails to timely appeal an RO decision denying 
his claim for benefits, that decision becomes final and can 
no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. 
App. 52, 55 (2006).  Except as provided by law, when a case 
or issue has been decided and an appeal has not been taken 
within the time prescribed by law, the case is closed, the 
matter is ended, and no further review is afforded.  However, 
pursuant to 30 U.S.C. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See, Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened. VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See, Elkins v. 
West, 12 Vet. App. 209 (1999), but see, 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996). In Evans, the 
United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

The Veteran initially claimed service connection for hearing 
loss in April 1970.  In June 1970, the claim as denied based 
on his failure to report for examination.  In March 1971, it 
was denied on the merits.  Specifically, the RO found that a 
hearing loss disability preexisted service and had not been 
aggravated by such service.   Subsequently, the Veteran re-
raised his hearing loss claim multiple times, and the 
previous denial was confirmed by the RO in final decisions, 
the most recent of which was dated in April 2002.  The 
Veteran was sent a copy of the rating decision which 
explained that the denial was based on a showing that hearing 
loss existed prior to service and there was no evidence that 
the disability became permanently worsened as a result of 
service.  

The evidence available at the time of the last final April 
2002 rating decision  included the Veteran's service 
treatment records showing that he had right ear hearing loss 
and left ear hearing loss disability at enlistment, 
conductive right ear hearing loss in November 1967 and 
bilateral hearing loss disability at separation.  The 
evidence also included a May 1971 VA examination in which the 
Veteran endorsed ear infections dating to childhood, and a 
post-service history of hearing loss with a September 2001 
medical opinion, based on the Veteran's report of in-service 
trauma, stating that his hearing loss was due to service.

In sum, the evidence of record in April 2002 showed the 
Veteran had ear infections as a child, entered service with 
hearing loss, and had hearing loss at separation.

Entitlement to service connection for bilateral hearing loss 
disability was denied and in April 2002, and VA sent the 
Veteran a letter informing the Veteran of the RO's denial.  
Enclosed with that letter was a copy of VA form 4107, 
explaining the Veteran's procedural and appellate rights.  
The Veteran did not appeal from the determination and it 
became final.  38 U.S.C.A. § 7105 (2009).

In December 2004, the Veteran submitted an application to 
reopen his claim.  That application was denied in a July 2005 
rating decision.  The Veteran appealed that decision and the 
matter is now before the Board.  

Since the last final denial in April 2002, evidence added to 
the record includes the Veteran's service personnel records, 
a June 2002 VA record documenting bilateral hearing loss, 
allegedly since service, and a July 2004 assessment of otitis 
externa.

In sum, the evidence added to the record since the last final 
denial shows that the Veteran has reported hearing loss and 
had a history of otitis externa.

Evidence received since the last final denial does contain 
additional medical records documenting the Veteran's hearing 
loss since service, however, these records are merely 
duplicative of evidence already of record at the time of the 
prior denial.  Indeed, per a September 2001 VA record 
available at the time of the last final denial in April 2002, 
the Veteran explicitly reported a continuous history of 
impaired hearing since active service.  Thus, the evidence 
since April 2002, tending to show the same, is cumulative and 
redundant, and fails to relate to any unestablished fact 
necessary to substantiate the claim.

In short, the claim was previously denied for a lack of 
evidence showing that the preexisting Veteran's hearing loss 
was aggravated during service.  Since the time of that 
decision no evidence has been added to remedy this defect.  
Accordingly, reopening of the claim is not warranted.

2.  Tinnitus

The Veteran claims that his current tinnitus is related to 
service.  Specifically, in October 2005, the Veteran stated 
that he was on leave in 1966 and constructed a cannon with a 
friend.  The cannon exploded and the Veteran stated that he 
has been experiencing ringing in his ears ever since that 
incident.  Moreover, in a May 2001 VA progress note, the 
Veteran stated in while in Germany in 1967, he was in a ditch 
performing a training exercise when an airplane flew by low 
to the ground.  He stated that he had suffered a decrease in 
auditory acuity ever since that incident.

Service treatment records dated in November 1967 reflect the 
Veteran's report that a cannon he built blew up one year 
prior, and that since that time he had been having hearing 
difficulty.  Examination revealed healed perforation of the 
right tympanic membrane with scarring.  The Veteran was 
diagnosed with conductive hearing loss of the right ear and 
was restricted to duty without exposure to loud noises unless 
wearing hearing protection.

At a separation examination in February 1969, the Veteran 
reported a history of ear trouble, running ears and hearing 
loss.  Examination revealed the Veteran had normal ears and 
ear drums, and an "old" hearing deficit, but tinnitus was 
not noted.

Following separation, in April 1964, the Veteran underwent an 
audiologic VA examination in February 1971.  That examination 
report stated that the Veteran had no complaint of tinnitus.  
In June 1982, the Veteran indicated to an examiner that he 
had no ringing in his ears, however mixed right hearing loss 
and right side otitis media were both diagnosed.

In May 2001, the Veteran underwent a VA audiologic evaluation 
during which he endorsed a history of noise exposure during 
service, as well as occupational and recreational noise 
exposure.  Tinnitus was not noted in the evaluator's report.

In September 2001, the Veteran told a VA physician that while 
in Germany in 1967 he was laying in a concrete ditch during a 
war game and an aircraft "came in real low" and at great 
speed.  He reported hearing a "big boom" and awoke a few 
minutes later with blood draining from his ears.  He further 
remarked that he had experienced hearing difficulties since 
that incident.

In June 2002 the Veteran's ears were negative for pain with 
palpation of tragus.  There was no drainage externally, 
canals were clear, tympanic membranes were intact and were 
pearly gray with adequate light reflex bilaterally.  The 
Veteran reported chronic tinnitus since exposure to loud 
noises during service.  

In July 2004 the Veteran reported a right earache productive 
of pain, swelling, decreased hearing, drainage and slight 
redness.  The Veteran's wife looked into the Veteran's ear 
and reported seeing a "slit in the eardrum."   The Veteran 
was assessed as having otitis externa.

Again, tinnitus was not clinically documented until 2002, 
over 3 decades following discharge from service.  In this 
regard, the Board notes that the amount of time that has 
elapsed between military service and first post-service 
evidence of complaint or treatment can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  However, the Board notes that the 
Veteran is competent to give evidence about what he has 
experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In the present case, the tinnitus is capable of lay 
observation and thus the Veteran's statements constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  Again, service treatment 
records do not reflect in-service complaints of tinnitus and 
the Veteran's medical separation examination does not 
indicate that the Veteran was suffering from tinnitus.  
Furthermore, medical records indicate that since separation, 
the Veteran affirmatively denied tinnitus in June 1982.  In 
fact, the Veteran's first endorsement of tinnitus was not 
until over 30 years after separation.  At one record, the 
Veteran described an incident involving a low flying jet 
aircraft and appeared to indicate that this was the point of 
onset of tinnitus.  Other statements by the Veteran within 
the record also allege, however, that tinnitus began when a 
cannon he had constructed in 1966 exploded.  It is also noted 
that the Veteran filed claims for compensation in April 1970, 
June 1982, and March 2001 but failed to claim service 
connection for tinnitus on those occasions, suggesting that 
chronic disability did not exist until later in time.  His 
silence when otherwise affirmatively speaking constitutes 
negative evidence.  Given these inconsistencies in the 
record, the Board finds that the Veteran is a poor historian.  
Accordingly, the Veteran's statements are of limited 
probative value in establishing continuity of symptomatology.  
Based on the more than 30-year gap between separation from 
active service and the first complaint of tinnitus, the 
Veteran's statements do not here establish continuity of 
symptomatology.  Moreover, while competent etiologic 
statements were made with respect to hearing loss, no medical 
evidence of record causally relates current tinnitus to 
active service. 

The Veteran may sincerely believe that his current tinnitus 
is causally related to active service.  However, the matter 
of etiology here involves complex issues beyond that which a 
lay person is competent to address.  Jandreau, 492 F.3d 1372 
(Fed. Cir. 2007).

In sum, the more probative evidence establishes that tinnitus 
first developed decades after service and that it is 
unrelated to service.  The preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Application to reopen a claim of service connection for 
bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.

Service connection for inadequate personality is denied.


REMAND

The Veteran has claimed entitlement to service connection for 
inadequate personality.  In reviewing the record, we note 
that in June 2005 the Veteran was diagnosed with a "mood 
disorder" and a December 2005 "Computerized Problem List" 
includes depressive disorder.  

The Board has interpreted the Veteran's claim of service 
connection for inadequate personality disorder broadly to 
include service connection for an acquired psychiatric 
disorder and further finds that development is required is to 
both issues.

The record indicates that the Veteran has been diagnosed with 
a psychiatric disorder and, given the Veteran's in-service 
history of symptomatology, an examination is necessary to 
determine if symptoms noted during active duty were early 
manifestations of his current psychiatric disorder.  
Alternatively, it must be determined whether any 
developmental disorder was aggravated such as to cause a 
superimposed acquired psychiatric disability.  See VAOPGCPREC 
82-90 (July 18, 1990).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be scheduled for a 
VA examination and the Veteran's claims 
file is to be made available to the 
examiner.  A review of the record must be 
conducted in conjunction with this 
inquiry.

Following examination of the Veteran and 
review of the claims file, the examiner 
is to indicate what, if any, psychiatric 
disorders the Veteran currently suffers 
from.  The examiner should then state, 
based on the record, 
whether it is at least as likely as not 
that any developmental or personality 
disorder currently identified was 
aggravated by service and whether such 
aggravation at least as likely as not 
resulted in a superimposed acquired 
psychiatric disability.  He should also 
state whether any current acquired 
psychiatric disorder was manifest during, 
or is attributable to, service on a 
direct basis.  Any opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
If the examiner cannot respond without 
resorting to speculation, he should 
explain why a response would be 
speculative.

2.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


